Citation Nr: 1106335	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision that, in pertinent 
part, denied service connection for low back disability.  The 
Veteran timely appealed.

In January 2011, the Veteran testified during a hearing before 
the undersigned in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that he injured his low back in service when 
he was stationed at Jacksonville, North Carolina, and was 
handling heavy equipment as a crewman.

In January 2011, the Veteran testified that he had been working 
on a crewman's truck, filling up oil in different items, when 
some barrels were rolled down the ramp and caught him in the 
back.  At the time the Veteran experienced excruciating pain from 
those barrels of oil and gasoline, and was treated at the 
pharmacy with medication.  The Veteran testified that he did 
return to work, but that he had continuing back problems 
afterward.  

Service treatment records, dated in May 1973, reflect that the 
Veteran pulled muscle in his lower back.  Examination then 
revealed good range of motion, but there was pain when walking.  
A back board was prescribed, and the Veteran was advised to take 
hot showers and soaks, and to apply ointment.  He was not to 
participate in physical fitness training, running, pull-ups, 
lifting, or stooping.  Persistent back pain was noted in June 
1973.  X-rays taken of the lumbar spine at that time were within 
normal limits.  At the time of the Veteran's service discharge 
examination in October 1973, the Veteran again complained of 
intermittent low back pain.  Examination of the low back was 
within normal limits.  The post-service treatment records include 
X-ray findings of degenerative disc disease at L5-S1 in June 
2007, and complaints of persistent low back pain.

The record reflects that the Veteran has been in receipt of 
Social Security disability benefits from February 2006.  An 
attempt should be made to obtain these records, and associate 
them with the claims file.

The Veteran testified that he had received treatment for low back 
pain since 1974 with a private physician, Dr. McCoy, in 
Marlborough, Maryland; and that Dr. McCoy had often sent the 
Veteran to specialists for treatment.  The RO or AMC should 
specifically seek the Veteran's authorization for release of 
these medical records, including specialists' reports.

The Veteran also testified that he received treatment on occasion 
for low back pain at the Washington, D.C. VA medical facility.  
The claims folder only contains VA treatment records for low back 
pain dated in June 2007.  VA is required to request these 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Under these circumstances, the Board finds that an examination 
would be helpful to obtain an informed medical opinion as to the 
likely etiology of the Veteran's current low back disability, to 
include whether the initial onset occurred during active service 
or if the disability is otherwise related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain 
copies, from the Social Security 
Administration, of the determination which 
awarded disability benefits to the Veteran 
and the medical records (other than VA 
treatment records) used as a basis of the 
award.

2.  Obtain and associate with the claims 
folder treatment records from the 
Washington, D.C. VA Medical Center, dated 
from July 2007 to present.  

3.  After obtaining any necessary contact 
information and authorization from the 
Veteran, please request treatment records 
that pertain to low back disability from 
Dr. McCoy in Marlborough, Maryland, for 
treatment since 1974, including 
specialists' reports; and associate them 
with the claims folder.  

4.  Thereafter, afford the Veteran a VA 
examination to identify all current 
disability underlying the Veteran's current 
complaints of back pain and the likely 
etiology of the disease or injury. The 
claims file must be made available to the 
examiner for review.  

For any current low back disability 
identified, the examiner is requested to 
determine whether it  at least as likely as 
not (50 percent probability or more) either 
had its onset in active service, or is the 
result of disease or injury incurred or 
aggravated during active service-to 
specifically include the treatment for pain 
and a pulled muscle in the low back in 
service and the Veteran's claim of 
continuing low back problems since then.  

The examiner should reconcile any opinion 
with the service treatment records 
(described above); the post-service 
treatment records in the claims file, 
including reports of VA examination and X-
ray findings in June 2007, and any 
additional medical treatment records 
associated with the claims file; and with 
the Veteran's credible testimony.  The 
examiner should provide a rationale for the 
opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

5.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


